524 F.2d 1154
KAISER INDUSTRIES CORPORATION, a Nevada Corporationv.JONES & LAUGHLIN STEEL CORPORATION.KAISER INDUSTRIES CORPORATION, a Nevada Corporation, et al.v.JONES & LAUGHLIN STEEL CORPORATION, Appellant.
No. 74-1312.
United States Court of Appeals,Third Circuit.
Nov. 14, 1975.

Before ADAMS, GIBBONS and WEIS, Circuit Judges.

ORDER AMENDING OPINION

1
It is ordered that the opinion filed April 4, 1975, 3 Cir., 515 F.2d 964, be amended by adding the following sentence to footnote 9:


2
The statements regarding the basic oxygen process and the contribution of the patentees to the art are based primarily upon Judge Freeman's opinion in McLouth, (Henry J. Kaiser Co. v. McLouth Steel Corp., D.C., 257 F.Supp. 372) at 378-80.